— Appeal by defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered March 8,1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, indictment dismissed and the case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Inasmuch as no evidence was presented with respect to the concealability upon a person of the subject 30-inch shotgun no issue of fact was presented for the jury. Accordingly, we reverse and dismiss the indictment (cf. People v Tucker, 102 AD2d 535). Titone J. P., Gibbons, Bracken and Rubin, JJ., concur.